Citation Nr: 1336400	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded the issue for further development in September 2012.  The Board remanded the issue again in April 2013.  The remand requested that the RO return the claims file to the December 2012 VA examiner obtain an addendum medical nexus opinion.  The opinion was provided in June 2013.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A presumption of herbicide exposure is not applicable, as the Veteran did not set foot on land in the Republic of Vietnam; exposure to herbicides is not otherwise substantiated.

2.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service, to an incident of service origin, or to Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated August 2006, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in August 2006 prior to the initial unfavorable decision in January 2007.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the August 2006 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in December 2006, November 2012, and June 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Hypertension

The Veteran contends that his hypertension began during service or was caused by exposure to Agent Orange.  The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that he has hypertension related to service or to Agent Orange.  The medical evidence is contradictory to this statement, showing only one raised blood pressure reading during service.  

On the Veteran's pre-induction November 1965 examination, his blood pressure was recorded as 116/64.  On the Veteran's May 1970 separation report of medical examination, the examiner noted a blood pressure reading of 140/86.  No other service treatment records show findings of hypertension.

The Veteran had been treated consistently by a private doctor beginning in 1986.  That doctor's treatment records show normal cardiac exam and blood pressure in October 1991.  An April 1993 treatment record shows the first complaints and treatment of hypertension.  In an April 2013 statement, the doctor noted that the Veteran has been a long time patient of his practice and that he has been on therapy for hypertension for nearly  twenty years.  

The Veteran was afforded a VA examination in December 2006.  At that time, the Veteran asserted that he was diagnosed with hypertension in 1970.  He stated that he began treatment in 1993.  The examiner opined that hypertension is less likely than not related to one reading of blood pressure of 140/86.  The examiner noted that the Veteran's blood pressure reading of 140/86 does not meet the definition of hypertension.  Hypertension is defined as a blood pressure of greater than 140/90 and blood pressure must be checked over a certain period of time in order to establish the diagnosis of hypertension.  The Veteran did not need any medication until 1993, therefore, the examiner found that his blood pressure of 140/86 in May 1970 is not related to his high blood pressure now.  

The Veteran was afforded another VA examination in November 2012.  The Veteran provided a history, noting that when he was separated from active military service in May 1970 his blood pressure was high.  He reported treatment for hypertension beginning in 1993.  The examiner reviewed the claims file and found that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury or illness.  The examiner relied on the evidence in the claims file, the history provided by the Veteran, clinical examination, and lab findings.  For definitive diagnosis of hypertension, one should have readings above 140/90 recorded on different days at different times.  The examiner notes that there is only one reading on the discharge physical of 140/86, which is not a qualified hypertension reading.  Moreover, the Veteran started taking medications for control of hypertension in 1993, almost a quarter century after the initial alleged high reading.  

The same examiner provided further opinion in June 2013.  The examiner noted that he reviewed and considered all evidence in the claims file, took a complete history, and gave him a complete physical related to the November 2012 opinion.  Upon reviewing all the findings, history, physical examination, and labs, his opinion remains unchanged.  The Veteran's hypertension less likely than not began during service as the single reading of 140/86 does not qualify as hypertension.  The rationale for this opinion is based on the JNC guidelines for evaluation and treatment of hypertension, which states that the readings for diastolic blood pressure should be 89 and above on at least three occasions.  Moreover, the examiner noted that a single marginally high systolic blood pressure reading is very common and is the reason the National Guidelines have been created.  The examiner noted additional evidence that use of nicotine products, increased intake of caffeine in any form, and smoking some drugs can all give rise to transient elevations of blood pressures that do not qualify as hypertension.  Hypertension is a disease process and not a single blood pressure reading.  Specifically, the Veteran reported that he started taking treatment for hypertension from his private doctor, which would place his age at 47, which the examiner noted is about the correct age when patients present with essential hypertension.   Additionally, if the statement that he had high blood pressure or hypertension from 1973 as claimed is correct, then that would put his age at onset as 24, resulting in 42 years of high blood pressure.  The examiner noted that when a patient has high blood pressure for 42 years, if he did not already have a heart attack or a stroke, he will at least definitely have sequelae of longstanding hypertension, which includes almost every vital organ system in the body.  In this case, however, the Veteran's labs did not reveal any evidence of hypertensive renal involvement and his EKG is normal without any cardiac arrhythmia, left axis deviation, or left ventricular hypertrophy.  His chest X-ray also did not show evidence of congestive cardiac failure or cardiomegaly.  The examiner found that all the evidence speaks against the fact that his hypertension began in 1970 or 1973 as claimed.  

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have hypertension in service or that the disease developed to a compensable degree with his first post-service year.  The diagnosis and etiology of hypertension are not capable of lay observation.  Jandreau.  The Board finds the multiple negative medical opinions to be of more probative value than the Veteran's inconsistent accounts regarding the onset of his hypertension.  

Additionally, the Board acknowledges that the Veteran has claimed hypertension due to Agent Orange exposure.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  The Board notes that hypertension is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Moreover, the Secretary has specifically determined that there is inadequate or insufficient evidence to determine whether an association exists between certain health outcomes, including circulatory disorders such as hypertension.  This is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The notice goes on to state that VA has determined that a positive association does not currently exist between herbicide exposure and hypertension.  See Notice, 75 Fed.Reg. 32540, 32542, 32552 (2010).  Therefore, service connection for the claimed disability cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange.

The Veteran may provide evidence individually relating his disability to exposure to herbicides even though he is not entitled to service connection based on the presumption.  Therefore, the Board must determine whether the Veteran was exposed to herbicides.  

The Veteran served on the U.S.S. Radford.  The Veteran has asserted that the ship went upriver and in-land on occasion.  The Veteran has submitted lay statements from fellow sailors that supported the Veteran's contention.  The Board notes however that the ship's logs do not support the Veteran's contention.  Specifically when the Veteran or his fellow sailors assert that they sailed upriver, the logs show that they were serving in open water harbors or off the coast.  Additionally, In January 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam. The Veteran's ship is not among those listed.  VA has issued a Compensation and Pension Bulletin that expanded the list of vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The U.S.S. Radford remains unlisted.  Therefore, the Board finds that the Veteran is not entitled to a presumption of exposure to herbicides based on the ship's travel.

The Board notes that the Veteran has not asserted that he left the ship and set foot on land during any of the periods of time that the ship was anchored in an open water harbor or off the coast.  Therefore, after careful review of the pertinent law and regulations, the Board finds that the Veteran's service does not qualify as service in the Republic of Vietnam.

During the pendency of the appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In essence, the Federal Circuit upheld the VA practice of requiring a service member's presence at some point on the landmass or inland waters of the Republic Vietnam in order to benefit from the presumption of herbicide exposure during service in the Republic of Vietnam.  Previously, an opinion of the General Counsel for VA held that service on a deep- water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

The VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN." See M21-MR, IV.ii.1.H.28.h.

In this case, the Board concedes that the Veteran's ship was in open deep-water harbors and based upon the evidence of record was anchored near shore.  However, the Veteran has not asserted and the evidence fails to show that the Veteran left the ship and entered the land.  After considering the current state of the law and regulations, the Board finds that this service does not qualify as service in the Republic of Vietnam.  That is, being next to land while not leaving the ship does not qualify as presence at some point on the landmass or inland waters of the Republic Vietnam.

In coming to this conclusion, the Board particularly considered the directive contained in the M21-MR as it indicates VA practice.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  As noted, being docked in an open deep-water harbor alone does not qualify.  Although the Board has considered the Veteran's testimony and his fellow sailors' statements that the ship travelled inland, the Board finds that the Veteran's service did not "involve duty or visitation" in the Republic of Vietnam.  As exposure to herbicides may not be presumed and the evidence fails to substantiate any claimed individual exposure to herbicides, the Board finds that the Veteran was not exposed to herbicides during service.


ORDER

Service connection for hypertension is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


